Citation Nr: 1815311	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine with flattening of the thecal sac.

2.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a compensable initial rating for flexion deformity of the distal phalanx of the right middle finger prior to August 18, 2010, and a staged initial rating greater than 10 percent from August 18, 2010.

5.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating greater than 20 percent for hepatitis C.

7.  Entitlement to a compensable initial rating for left ear hearing loss.

8.  Entitlement to a compensable rating for right ear hearing loss.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for visceral leishmaniasis.

13.  Entitlement to service connection for brucellosis, to include whether new and material evidence has been received to reopen the claim for entitlement to service connection for an undiagnosed illness manifested by gastrointestinal symptoms.

14.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Magann, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1979, from March 1984 to September 1984, and from November 1986 to June 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010, February 2011, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is associated with the claims file.

During his May 2017 hearing before the Board, the Veteran described the symptoms that he experiences, which he believes to be due to brucellosis, including various gastrointestinal symptoms such as diarrhea, frequent bowel movements, and severe stomach problems.  Entitlement to service connection for an undiagnosed illness manifested by diarrhea was denied by the RO in September 1999.  The Veteran did not appeal the September 1999 rating decision, and it became final.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the claimant's description of the claim and the symptoms the claimant describes when determining the scope of a claim.  During the May 2017 hearing, the Veteran's representative alleged that the Veteran's gastrointestinal symptoms were a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested as a functional gastrointestinal disorder, associated with the Veteran's Persian Gulf War service, warranting entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.317(a).  Based on the Veteran's description of his gastrointestinal symptoms, which he attributes to brucellosis, the Board has recharacterized the claim on appeal to include whether new and material evidence has been received to reopen the claim for entitlement to service connection for gastrointestinal symptoms, to include as an undiagnosed illness or as part of a medically unexplained chronic multisymptom illness.

During his May 2017 hearing before the Board, the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, entitlement to TDIU is listed as an issue on appeal.

Since the RO last considered the Veteran's claims, in February 2013, additional evidence has been added to the Veteran's claims file.   The additional evidence includes records from the Social Security Administration (SSA), VA treatment records, and private treatment records.  Although the Veteran has not provided a waiver of RO consideration of the VA treatment records and private treatment records, a waiver is not needed in this case with respect to that evidence.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the VA treatment records and private treatment records submitted by the Veteran because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C. § 7105(e) (2012).  

However, the automatic waiver does not apply to the SSA records received in July 2013.  In that regard, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as the SSA records in this case.  As discussed below, the Veteran's SSA records are pertinent to his claims for entitlement to an increased rating for a lumbar spine disability, right and left lower extremity radiculopathy, and a TDIU.  However, they are not pertinent to the claims for entitlement to service connection for a neck disability, entitlement to service connection for chronic fatigue, or entitlement to service connection for joint pain.  Accordingly, although the Veteran has not waived RO consideration of the SSA records, they are not evidence "pertinent" to the issues decided herein, and the provisions of 38 C.F.R. § 20.1304 do not apply.

The issues of entitlement to an increased rating for a lumbar spine disability, entitlement to an increased rating for right lower extremity radiculopathy, entitlement to an increased rating for left lower extremity radiculopathy, entitlement to service connection for a gastrointestinal disability claimed as brucellosis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his May 11, 2017 hearing before the Board, the Veteran withdrew his appeal for the issues of entitlement to a compensable rating for right ear hearing loss; an initial compensable rating for left ear hearing loss; a compensable initial rating for flexion deformity of the distal phalanx of the right middle finger prior to August 18, 2010, and a staged initial rating greater than 10 percent from August 18, 2010; an initial rating greater than 20 percent for hepatitis C; and an initial rating greater than 50 percent for PTSD.

2.  In a September 1994 rating decision, the RO denied the Veteran's claims for entitlement to service connection for painful joints and chronic fatigue.  The Veteran did not perfect an appeal of the September 1994 rating decision or submit new and material evidence within one year of the decision; accordingly, the September 1994 rating decision is final.

3.  In a February 1996 rating decision, the RO denied the Veteran's claim for entitlement to service connection for recurrent neck pain and declined to reopen the claims for entitlement to service connection for chronic fatigue and joint pain.  The Veteran did not perfect an appeal of the February 1996 rating decision or submit new and material evidence within one year of the decision; accordingly, the February 1996 rating decision is final.

4.  In a September 1999 rating decision, the RO denied the Veteran's claim for entitlement to service connection for an undiagnosed illness manifested by gastrointestinal symptoms.  The September 1999 rating decision also denied entitlement to service connection for joint pains and fatigue.  The Veteran did not perfect an appeal of the September 1999 rating decision or submit new and material evidence within one year of the decision; accordingly, the September 1999 rating decision is final.

5.  Evidence received since the September 1994, February 1996, and September 1999 rating decisions is new and material and sufficient to reopen the claims for entitlement to service connection for a neck disorder, chronic fatigue, joint pain, and gastrointestinal symptoms.

6.  The Veteran is not shown to have or have had visceral leishmaniasis.

7.  Joint pain has been attributed to a known etiology, as it is a symptom of the Veteran's service-connected hepatitis C, and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness.

8.  Chronic fatigue has been attributed to a known etiology, as it is a symptom of the Veteran's service-connected hepatitis C, and is not a symptom of an undiagnosed or medically unexplained chronic multisymptom illness.

9.  The competent and probative evidence of record is at least in equipoise as to whether the Veteran's degenerative arthritis of the cervical spine is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a compensable rating for right ear hearing loss by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of entitlement to an initial compensable rating for left ear hearing loss by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of entitlement to a compensable initial rating for flexion deformity of the distal phalanx of the right middle finger prior to August 18, 2010, and a staged initial rating greater than 10 percent from August 18, 2010 by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal of entitlement to an initial rating greater than 20 percent for hepatitis C by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal of entitlement to an initial rating greater than 50 percent for PTSD by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The September 1994 rating decision is final with respect to the Veteran's claims for entitlement to service connection for painful joints and chronic fatigue.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

7.  The February 1996 rating decision is final with respect to the Veteran's claims for entitlement to service connection for recurrent neck pain, chronic fatigue, and joint pain.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

8.  The September 1999 rating decision is final with respect to the Veteran's claim to establish service connection for gastrointestinal symptoms, joint pains, and fatigue.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

9.  Evidence received to reopen the claims of entitlement to service connection for joint pains, chronic fatigue, recurrent neck pain, and gastrointestinal symptoms, claimed as brucellosis, is new and material, and the claims are reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

10.  The criteria for entitlement to service connection for visceral leishmaniasis have not been met.  38 U.S.C. §§ 1110, 1117, 1118, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017).

11.  The criteria for entitlement to service connection for joint pain, to include as a qualifying chronic condition under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

12.  The criteria for entitlement to service connection for chronic fatigue, to include as a qualifying chronic condition under 38 C.F.R. § 3.317, have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

13.  The criteria for service connection for a neck disability have been met.  38 U.S.C. §§ 1110 , 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims for entitlement to a compensable rating for right ear hearing loss; entitlement to an initial compensable rating for left ear hearing loss; entitlement to a compensable initial rating for flexion deformity of the distal phalanx of the right middle finger prior to August 18, 2010, and a staged initial rating greater than 10 percent from August 18, 2010; entitlement to an initial rating greater than 20 percent for hepatitis C; and entitlement to an initial rating greater than 50 percent for PTSD during May 11, 2017 hearing before the Board.  There remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

II.  Brucellosis, Visceral Leishmaniasis, Chronic Fatigue, Joint Pain, and Neck Disorder

With respect to the Veteran's claims to reopen the issues of entitlement to service connection for a gastrointestinal disability, claimed as brucellosis, entitlement to service connection for chronic fatigue, entitlement to service connection for joint pain, and entitlement to service connection for a neck disorder, the Board is taking action favorable to the Veteran by reopening those claims and granting service connection for a neck disorder.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With regard to the claims for entitlement to service connection for visceral leishmaniasis, chronic fatigue, and joint pain, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2010 satisfied the duty to notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, identified private treatment records, and Social Security Administration records have been obtained.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with VA examinations in December 2010 and December 2012.  Review of the examination reports reflect that they are adequate with regard to the issues of entitlement to service connection for visceral leishmaniasis, chronic fatigue, and joint pain, as they were based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provides sufficient explanation and rationale to support the opinions.  Accordingly, the Board finds the December 2010 and December 2012 VA opinions to be adequate with respect to the claims for entitlement to service connection for visceral leishmaniasis, chronic fatigue, and joint pain.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2017 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

	a.  New and Material Evidence Claims

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for painful joints and chronic fatigue on a direct basis in a September 1994 rating decision.  The Veteran did not perfect an appeal of the September 1994 rating decision or submit new and material evidence within one year of that decision, and it became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In a February 1996 rating decision, the RO denied entitlement to service connection for a neck disorder.  The February 1996 rating decision also denied the claims for entitlement to service connection for chronic fatigue and joint pain on the basis that they were undiagnosed illnesses associated with the Veteran's Gulf War service.  The Veteran did not perfect an appeal of the February 1996 rating decision or submit new and material evidence within one year of that decision, and it became final.  Id.  The RO denied service connection for an undiagnosed illness manifested by gastrointestinal symptoms, entitlement to service connection for fatigue as due to an undiagnosed illness, and entitlement to service connection for joint pains as due to an undiagnosed illness in a September 1999 rating decision.  The Veteran did not perfect an appeal of the September 1999 rating decision or submit new and material evidence within one year of that decision, and it became final.  Id.

The September 1994 rating decision denied service connection for painful joints and chronic fatigue based on the finding that there was no evidence of any chronic disease or disability shown to have been incurred in or aggravated by service.  The February 1996 rating decision denied service connection for painful joints and chronic fatigue based on the conclusion that the Veteran's symptoms of fatigue and joint pain were not manifested to a compensable degree within two years after the last date of service in the Persian Gulf theater during the Persian Gulf War.  The February 1996 rating decision also denied entitlement to service connection for recurrent neck pain based on the finding that the medical evidence did not establish "a ratable diagnosis as a physical disability . . . ."  The September 1999 rating decision denied service connection for diarrhea as due to an undiagnosed illness based on the conclusion that the evidence did not establish any impairment warranting a 10 percent evaluation; and denied service connection for joint pain as due to an undiagnosed illness and fatigue as due to an undiagnosed illness based on the finding that the evidence did not show "any actual impairment warranting a 10 percent disability . . . ."

In its February 2011 decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for chronic fatigue and joint pain.  However, in its February 2013 statement of the case, the RO reopened the issues of entitlement to service connection for painful joints and chronic fatigue.  The RO did not adjudicate the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a gastrointestinal disorder, claimed as brucellosis, and merely adjudicated the claim on the merits.  In a June 2011 rating decision, the RO denied entitlement to service connection for a neck disorder.  The June 2011 rating decision did not adjudicate the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a neck disorder, and adjudicated the claim on the merits.  The Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that new and material evidence has been received since the September 1994 February 1996 rating decisions sufficient to reopen the claims for entitlement to service connection for chronic fatigue and joint pain.  In particular, the Veteran submitted a September 2012 private medical opinion from G.A., M.D., in which he opined that the Veteran experienced joint pain and chronic fatigue due to an undiagnosed illness or secondary to service-connected hepatitis C.  This evidence is new because it was not of record at the time of the September 1994 and February 1996 rating decisions.  It is material because it provides evidence suggesting that the Veteran's symptoms are related to a service-connected disability.  Accordingly, the Veteran's claims for entitlement to service connection for chronic fatigue and joint pain are reopened.

New and material evidence has also been received since the February 1996 rating decision with regard to the claim for entitlement to service connection for a neck disorder.  As noted above, the February 1996 rating decision denied service connection for a neck disorder based on the finding that the Veteran had not submitted evidence of "a ratable diagnosis as a physical disability . . . ."  Since the February 1996 rating decision, the Veteran provided medical evidence showing diagnoses of and treatment for degenerative arthritis of the cervical spine and disc protrusions and bulges of the cervical spine causing stenosis and impingement of nerve roots.  Additionally, the September 2012 private medical opinion from Dr. G.A. indicates that the Veteran's neck disorder was caused by or a result of an in-service motor vehicle accident.  This evidence is new, because it was not of record at the time of the February 1996 rating decision.  It is material because it tends to show that the Veteran has a "ratable diagnosis as a physical disability" and that that diagnosed neck disorder may be related to his active duty service.  Accordingly, the Veteran's claim for entitlement to service connection for a neck disorder is reopened.

The Board also finds that new and material evidence has been received since the September 1999 rating decision sufficient to reopen the claim for entitlement to service connection for gastrointestinal symptoms, claimed as brucellosis.  In that regard, Dr. G.A.'s September 2012 opinion also reported that the Veteran likely suffered from brucellosis during service based on the Veteran's reports that he experienced some of the symptoms of fever, anemia, headache, depression, and arthralgias during service.  This opinion is new as it was not of record at the time of the September 1999 rating decision.  It is material, as it tends to show that the Veteran's brucellosis may be related to his active duty service.  Accordingly, the Veteran's claim for entitlement to service connection for brucellosis is reopened.

	b.  Service Connection for Chronic Fatigue and Joint Pain

The Veteran contends that service connection for chronic fatigue and joint pain is warranted.  Specifically, he alleges that these symptoms constitute a qualifying chronic disability and that service connection is warranted on a presumptive basis under 38 C.F.R. § 3.317(a) based upon the Veteran's service in the Persian Gulf War.

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. §  3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117 (2012); 38 C.F.R. §  3.317 (2014); 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both 'signs', in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B).

The Veteran's military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Service treatment records are silent for any notations of complaints of or treatment for joint pain or chronic fatigue.  Although the Veteran reported a history of swollen or painful joints at his separation examination in November 1979, this was prior to his service in the Persian Gulf.  His service treatment records from November 1986 through June 1992, during which time he was deployed to the Persian Gulf, are negative for any complaints of or treatment for joint pain or chronic fatigue.

Post-service private and VA treatment records beginning in 1995 report the Veteran's complaints of chronic pain in the joints and fatigue.  

An October 1995 VA examination notes the Veteran's complaints of fatigue, which he stated began after exposure to oil fires burning during his service in Kuwait and Saudi Arabia.  After performing a physical examination, the examiner diagnosed "fatigue, by history."  The examiner also noted the Veteran's complaints of "minor joint pains in the hands" but indicated that the Veteran had normal motion of the hands and good grip.

In March 1999, the Veteran underwent another VA examination.  He complained of fatigue and joint pains, which he attributed to exposure to fire fumes from oil wells, possible exposure to chemical weapons, breathing oil fumes, bathing in contaminated waters, vaccination for anthrax and other unknown "unusual immunizations" and "p.o. tablets to fight biological weapons" during service in the Persian Gulf.  He stated that all of his symptoms began during service, and that they had continued to affect him.  With regard to fatigue, the Veteran reported that he felt tired all the time.  The Veteran noted joint pains which he described as aching in all of the joints of his body on a constant basis, particularly the right knee, both ankles, both shoulders, both hands, and his wrist.  He estimated that the pain was an 8 out of 10 in intensity and was improved by local heat but worsened by movement and changes in climate.  He also reported weakness in his lower extremities and hands, and indicated that his legs gave out.  He noted numbness from the wrists to the fingers and claimed to have leg numbness.  He stated that he felt fatigued after walking one block, fatigue holding objects for short periods of time, and incoordination once fatigue sets in.  After performing a physical examination, the examiner stated that, while fatigue could not be evaluated objectively, "all of his symptoms are completely out of proportion to his physical findings."  X-rays of the right knee, shoulders, and hands were normal.

A December 2010 VA examination notes the Veteran's complaints of fatigue and joint pain.  The Veteran reported chronic fatigue since 1991, which was constant and had increased in severity.  The examiner noted that the Veteran also had a diagnosis of chronic hepatitis C since August 1993.  The Veteran reported constant muscle aches, weakness, and inability to concentrate, and frequent sleep disturbance.  After performing a physical examination, the examiner diagnosed chronic fatigue secondary to hepatitis C, and noted that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The Veteran also reported a history of joint pain since 1992, which he described as bilateral knee pain, bilateral ankle pain, and bilateral shoulder pain.  After performing a physical examination, the VA examiner diagnosed degenerative joint disease of the bilateral knees, bilateral ankle strain, and bilateral shoulder strain.

In September 2012, G. A., M.D. submitted a medical opinion in support of the Veteran's claim.  Dr. G.A. diagnosed "joint pain - diffuse chronic polyarthralgia" and opined that it was at least as likely as not that the joint pain was the result of "as yet undiagnosed illness."  Dr. G.A. noted that polyarthralgia often accompanies hepatitis C, but that there was not a definitive test to establish the diagnosis, so he concluded that it was "as yet undiagnosed."  In an accompanying letter, Dr. G.A. explained that the Veteran's joint pain was at least as likely as not due to "an 'undiagnosed illness,' likely hepatitis C."  Dr. G.A. also diagnosed chronic fatigue and opined that it was at least as likely as not the result of hepatitis C.  He explained that the Veteran has documented hepatitis C and a significantly enlarged liver on examination.  He reported that hepatitis C usually causes chronic fatigue since it is a severe chronic viral illness.  In an accompanying letter, Dr. G.A. stated that the Veteran's chronic fatigue was more likely than not "due to environmental hazards of Desert Storm and/or hepatitis C . . . ."

In December 2012, the Veteran underwent another VA examination.  The examiner noted the Veteran's complaints of fatigue and joint pain, and reported that there were no diagnosed illnesses for which no etiology is established.  After performing a physical examination, conducting an interview of the Veteran, and reviewing the claims file, the VA examiner opined that there were no undiagnosed illnesses, and that all current conditions appeared to be common known entities.  With regard to chronic fatigue, the examiner noted that there was no diagnosis of chronic fatigue syndrome in the medical records.  The examiner stated that the Veteran's fatigue condition and his joint pain condition were symptoms of his already service-connected hepatitis C.  The examiner indicated that the currently available medical literature confirms that the most frequent complaint of hepatitis C is fatigue, and that other identified symptoms included arthralgia, muscle aches, and joint pain.  

Based on the competent and credible evidence of record, the Board finds that the Veteran's chronic fatigue and joint pain have been competently and credibly associated with a known etiology and diagnosis, namely the Veteran's service-connected hepatitis C.  The only medical evidence discussing the etiology of the Veteran's fatigue and joint pain symptomatology attributes such symptoms to his service-connected hepatitis C.  In that regard, the September 2012 private opinion from Dr. G.A. attributed both the Veteran's joint pain and chronic fatigue to his hepatitis C.  Although Dr. G.A. classified the joint pain as a "yet undiagnosed illness", he explained that this classification was merely because there was not a definitive test to establish the diagnosis.  However, his opinion clearly attributes the Veteran's chronic pain symptomatology to his hepatitis C.  Additionally, the December 2012 VA examiner concluded that the Veteran's fatigue and joint pain were symptoms of his service-connected hepatitis C, that the Veteran's symptoms did not constitute an undiagnosed illness, and that all current conditions were attributable to common known etiologies.  Because all of the competent medical evidence of record attributes the Veteran's chronic fatigue and joint pain to a known etiology and diagnosis, service connection based on the laws and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service is not warranted.  38 C.F.R. § 3.317. 

To the extent that the Veteran has asserted that his chronic joint pain and fatigue are symptoms or manifestations of an undiagnosed or medically unexplained chronic multisymptom illness, the Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology.  Such an opinion requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the statements are not competent, the Board finds they are not entitled to probative weight.

Turning to direct service connection, as noted above, December 2012 VA examiner found that the Veteran's fatigue and joint pain were symptoms of his service-connected hepatitis C.  Service connection for hepatitis C was granted in a June 2011 rating decision, and a noncompensable rating was assigned, effective February 26, 2010, under 38 C.F.R. § 4.114, Diagnostic Code 7354.  A February 2013 rating decision assigned an initial disability rating of 20 percent for the Veteran's hepatitis C based upon the Veteran's hepatitis C symptoms of pain, fatigue, arthralgia, nausea, weight loss, weakness, and hypertension.  Diagnostic Code 7354 permits a 20 percent disability rating for hepatitis C when there is daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 43114, Diagnostic Code 7354 (2017).  

Compensation for the same disability or the same manifestations of a disability under separate ratings is to be avoided, as it constitutes prohibited pyramiding if the symptomatology of one condition is duplicative of the symptomatology of another.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, as the Veteran's joint pain and fatigue have both been found to be symptoms of the already service-connected hepatitis C, and are specifically contemplated in the rating criteria associated with the Veteran's current 20 percent disability rating.  Therefore to separately grant service connection for joint pain and fatigue, and therefore assign separate ratings for these claimed issues, would violate the rule against pyramiding.  As such, the Board finds that these issues are fully considered by the currently assigned rating for hepatitis C, and service connection for them as separate disabilities is not warranted on a direct, presumptive, or secondary basis.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's joint pain and fatigue are symptoms or manifestations of a medically unexplained or undiagnosed chronic multisymptom illness, and instead shows that they are symptoms of already service-connected hepatitis C.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.


	c.  Service Connection for Visceral Leishmaniasis

The Veteran contends that he has suffered from visceral leishmaniasis ever since his service in Southwest Asia from November 1990 to May 1991.

Presumptive service connection is warranted for the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetti (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c).  Brucellosis must have become manifest to a degree of 10 percent or more within one year from the date of separation from active service in the Southwest Asia theater of operations during the Persian Gulf War, but there is no time limit for visceral leishmaniasis to have become manifest to a degree of 10 percent or more.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(c).

As noted above, the Veteran's service personnel records confirm that he served in the Southwest Asia theater of operations during the Persian Gulf War from November 1990 to May 1991.  His service treatment records do not document any complaints, findings, diagnoses, or treatment of brucellosis or visceral leishmaniasis.

In December 2010, the Veteran underwent a VA examination.  After conducting a physical examination and reviewing the evidence in the claim file, the VA examiner concluded that the Veteran did not have a diagnosis of brucellosis or visceral leishmaniasis.

During a December 2012 VA examination, the Veteran reported that he was diagnosed with brucellosis and visceral leishmaniasis in 1992 or 1993, although he did not recall having experienced any symptoms or having undergone any specific testing.  He also denied any current symptoms of brucellosis or visceral leishmaniasis.  The examiner remarked that review of the Veteran's medical records failed to produce any notes documenting evaluation of, testing or treatment for, or diagnosis with brucellosis or visceral leishmaniasis.  The examiner noted that the Veteran stated that he did not recall any symptoms, evaluations, testing, treatments, or diagnosis for those conditions.

The evidence shows that the Veteran has not had visceral leishmaniasis diagnosed at any time during the period of claim.  He is competent to describe any discernible disease symptoms without any specialized knowledge or training.  See Barr, 21 Vet. App. at 303, 309.  However, his own opinions regarding the diagnosis of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of visceral leishmaniasis is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  In the absence of competent evidence of a current diagnosis of visceral leishmaniasis, he has not presented a valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, the Veteran is not shown to have had visceral leishmaniasis diagnosed in service or in the first postservice year.  Consequently, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for visceral leishmaniasis.  Hence, the appeal in this matter must be denied.

	d.  Service Connection for Neck Disorder

The Veteran contends that he injured his neck during service in a motor vehicle accident, and that he has experienced symptoms of neck pain continuously since service.

As noted above, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as degenerative arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection on the basis of continuity of symptomatology can also be established for the chronic diseases specified at 38 C.F.R. § 3.309(a), including arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although the majority of the Veteran's service treatment records are silent as to any complaints of or treatment for a neck injury during service, the service treatment records contain a clinical record from Josephs Hospital dated in September 1987.  A translated version of that German document, obtained by the Board in December 2017, shows that the Veteran was hospitalized overnight with a diagnosis of multiple bruises and whiplash of the cervical spine.  Additionally, an April 1992 service treatment record states that the Veteran complained of right neck pain with an onset while swinging a bat during softball.  

An October 1995 VA examination notes the Veteran's report that he was involved in an auto accident during service where he injured his neck.  He explained that he hit the windshield with his head and experienced neck pain.  He noted that he was admitted to a field hospital for three days.  The diagnosis was recurrent neck pain with ulnar neuropathy of the right upper extremity and complaints of tenderness in the scapular areas to the mid-scapular areas and the shoulders.

Post-service VA treatment records note the Veteran's complaints of and treatment for neck pain beginning in 2009.  An October 2009 magnetic resonance imaging scan (MRI) of the cervical spine showed central disc protrusion at C4-C5 and touching the ventral cord with mild stenosis and an asymmetric bulge and osteophyte to the right at C6-C7 causing right lateral recess stenosis with impingement of the C7 root.  An X-ray of the cervical spine revealed mild degenerative changes with intervertebral disc space loss at C6-C7 and C2-C3 facet arthopathy.  An October 2009 record indicates that the Veteran reported that his neck pain started in 1989 following a motor vehicle accident head-on collision.  In November 2009, the Veteran reported neck pain for the prior 20 years since a motor vehicle accident during service.  In February 2010, the Veteran complained of neck pain for more than 20 years.  A July 2017 MRI of the cervical spine revealed multilevel cervical spondylosis without cord compression or significant spinal canal stenosis and degenerative changes of the cervical spine resulting in moderate bilateral foraminal stenosis of C4-C5 and C6-C7 and mild narrowing of the left foramen at C5-C6.

In September 2010, the Veteran underwent a VA spine examination.  He complained of neck pain since 1988 following a head-on motor vehicle collision.  He reported that he was the unrestrained passenger in an Army Jeep which hit a civilian vehicle in Germany.  He stated that he also had other mild neck trauma during service from routine training incidents.  After performing a physical examination, the VA examiner diagnosed degenerative arthritis of the cervical spine.  The examiner reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's neck disability was caused by or incurred during service.  The examiner noted that the Veteran's service treatment records documented treatment for upper back pain in December 1989 and right side neck pain in April 1992 after swinging a softball bat, but that there were no other complaints of or treatment for a neck condition during service.  The examiner concluded that there was "no direct connection that can be reasonably made between several muscle strain episodes approximately 20 years ago and his current arthritis."

In May 2011, the Veteran underwent another VA examination.  He reported a history of neck pain with a date of onset in 1988.  He explained that he was involved in a head-on motor vehicle accident collision while riding in a Jeep in Germany, and that his vehicle hydroplaned on wet roads.  He stated that he hit the front of the Jeep in the dashboard area because he was an unrestrained passenger in the front seat.  He noted that he was dazed but did not lose consciousness and was taken to a German hospital where he was kept overnight for observation.  He reported that he experienced neck strain and continued to have mild pain constantly for several years, which then started worsening.  He explained that he did not see a physician for several years after he left military service because the pain was mild and he had no private health insurance.  He also noted that he experienced injuries to his neck during service from falls while repelling from a helicopter.  After performing a physical examination, the VA examiner diagnosed mild cervical neck disc protrusions, mild cervical neck stenosis and bulge at C6-C7, and mild C2-C3 facet arthopathy.  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's neck disorder was caused by or incurred during his military service.  The examiner noted that the only documentation in the service treatment records regarding neck pain was at the end of the Veteran's second period of active duty service where he reported an acute onset of neck pain while swinging a baseball bat.  The examiner observed that there was no further documentation of neck pain until 2009.  The examiner explained that there were very little degenerative changes that would correspond with post-traumatic arthritis from the neck injury, and that "significant arthritis" would have formed this long after the claimed initial injury if the arthritis was post-traumatic, as the medical literature indicates that post-traumatic arthritis usually starts within a few months of the injury and tends to progress.  

In a September 2012 opinion, Dr. G.A. opined that the Veteran's recurrent neck pain was most likely caused by or a result of an in-service Jeep accident in Germany.  He explained that the Veteran was involved in a head-on motor vehicle collision during service, and that the Veteran now suffers from cervical disc disease which began in that motor vehicle accident.  Dr. G.A. indicated that he reviewed "all relevant records."

In December 2012, the Veteran underwent another VA examination.  The Veteran reported that he injured his neck in a motor vehicle accident during service.  He also indicated that he experienced neck pain since Desert Storm after he ran for a bunker and fell.  He reported a history of neck pain since service, which radiates to the left upper extremity.  After performing a physical examination, the examiner diagnosed degenerative joint disease of the cervical spine and opined that it was less likely than not that the Veteran's cervical spine disorder was related to service.  The examiner explained that the available medical records "fail to document chronicity of claimed condition" as the Veteran was evaluated once during service for neck pain after swinging a softball bat and was next seen for neck pain in April 2009, 17 years later.  The examiner also noted that the currently available medical literature did not support a causative etiology between one documented episode of neck pain and the development of degenerative disc disease.

After thorough consideration of the evidence contained in the Veteran's claims file, the Board concludes that service connection for degenerative disc disease of the cervical spine is warranted. 

As noted above, the Veteran's service treatment records reveal that he was hospitalized in a German hospital in September 1987 for treatment of multiple bruises and whiplash of the cervical spine.  Additionally, there is evidence that the Veteran complained of right-sided neck pain after swinging a bat during service.  Accordingly, there is in-service evidence of a neck injury.

There are etiological opinions both in favor of and against the Veteran's claim for service connection.  While the September 2010, May 2011, and December 2012 VA examiners concluded that the Veteran's neck disability is not related to his active duty service, none of these VA examiners considered the September 1987 hospital record which documents a diagnosis of whiplash of the cervical spine.  Additionally, both the May 2011 and December 2012 VA opinions cite a lack of chronic symptoms after service citing the first post-service medical evidence of neck pain in 2009; however, review of an October 1995 VA examination reflects that the Veteran reported neck pain at that time, which he explained had been continuous since an in-service motor vehicle accident.  Further, none of the VA opinions addressed the Veteran's lay statements that he has experienced neck pain continuously since active duty service.  As the September 2010, May 2011, and December 2012 VA opinions do not address all of the pertinent evidence in the record pertaining to the history of the Veteran's neck pain, the Board does not afford those opinions significant probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).

Although the private medical opinion in favor of the Veteran's claim does not include a thorough discussion of the evidence in the claims file, the Board finds it to be probative in this instance as it was based upon a competent and credible history of in-service and post-service symptoms provided by the Veteran.  While the opinion does not provide a comprehensive rationale, the opinion notes that the Veteran sustained injuries during service and that the Veteran's cervical disc disease began at the time of the in-service motor vehicle accident. 

Additionally, arthritis is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology when the condition was noted during service.  As discussed above, the service treatment records document a diagnosis of cervical spine whiplash.  Additionally, the Veteran has provided competent and credible lay statements that he has experienced neck pain continuously since active duty service, and the medical evidence shows that he is now diagnosed with degenerative arthritis of the cervical spine.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.  Accordingly, chronicity is established, and service connection based on continuity of symptomatology is warranted.

Ultimately, with consideration of the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's degenerative disc disease of the cervical spine is related to his active duty service.  When resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

The appeal as to the issue of entitlement to a compensable rating for right ear hearing loss is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for left ear hearing loss is dismissed.

The appeal as to the issue of entitlement to a compensable initial rating for flexion deformity of the distal phalanx of the right middle finger prior to August 18, 2010, and a staged initial rating greater than 10 percent from August 18, 2010 is dismissed.

The appeal as to the issue of entitlement to an initial rating greater than 20 percent for hepatitis C is dismissed.

The appeal as to the issue of entitlement to an initial rating greater than 50 percent for PTSD is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for chronic fatigue is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for joint pains is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a neck disorder is reopened.

New and material evidence having been received, the claim for entitlement to service connection for brucellosis, also claimed as gastrointestinal symptoms, is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for chronic fatigue is denied.

Entitlement to service connection for joint pain is denied.

Entitlement to service connection for visceral leishmaniasis is denied.

Entitlement to service connection for degenerative arthritis of the cervical spine is granted.


REMAND

I.  Lumbar Spine Disability, Right and Left Lower Extremity Radiculopathy, TDIU

Under 38 C.F.R. § 20.1304(c), any pertinent new evidence received by the Board without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) (2017).  Review of the Veteran's claims file reveals that additional evidence which may be pertinent to his claims for entitlement to an increased rating for degenerative disc disease of the lumbar spine, entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy, entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy, and entitlement to a TDIU has been associated with the claims file and has not been considered by the RO since its February 2013 statement of the case.  This evidence consists of SSA records.

Although an automatic waiver of Agency of Original Jurisdiction applies to this case, as discussed in the Introduction above, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as SSA records.  Accordingly, since the Veteran has not waived RO consideration of the SSA records and because they may be pertinent to these issues, it would be prejudicial for the Board to address this evidence without a waiver.  Accordingly, remand is required for RO consideration of this evidence in the first instance.

Additionally, because the Veteran last underwent VA examination assessing the severity of his lumbar spine disability and radiculopathy of the bilateral lower extremities in December 2012, almost five years ago, a new VA examination should be conducted to assess the current severity of these disabilities.  An opinion as to the impact of the Veteran's service-connected disabilities on his employability should also be obtained.

II.  Brucellosis

During his May 2017 hearing before the Board, the Veteran described the symptoms that he experiences, which he believes to be due to brucellosis.  Specifically, he reported various gastrointestinal symptoms such as diarrhea, frequent bowel movements, and severe stomach problems.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the claimant's description of the claim and the symptoms the claimant describes when determining the scope of a claim.  The Veteran's representative alleged that the Veteran's gastrointestinal symptoms were a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested as a functional gastrointestinal disorder, associated with the Veteran's Persian Gulf War service, warranting entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.317(a).  This theory has not been developed by the RO, and the RO must consider this theory of entitlement in the first instance.  In that regard, the Veteran should be afforded a VA examination to determine whether service connection may be established for an undiagnosed illness or a medically unexplained multisymptom illness evidenced by signs or symptoms of a functional gastrointestinal disorder based on his Gulf War service.  See 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA spine examination to address the severity of his service-connected lumbar spine disability, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The examiner should test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must address the severity of the Veteran's right and left lower extremity radiculopathy, and any other associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disorder.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, severe, or pronounced; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's lumbar spine disorder must be reported.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  A complete rationale for all opinions must be provided.

2.  The RO must schedule the Veteran for a new VA examination to assess the etiology of his gastrointestinal symptoms.  The examiner should diagnose any disability or disabilities that would cause the symptoms of frequent bowel movements, stomach pain, and diarrhea.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements and testimony, the examiner should address the following:

For any diagnosed condition, the examiner is asked to opine whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's disability was caused by or incurred during service, to include whether it first manifested during service.  

As the Veteran served in Southwest Asia during the Persian Gulf War, the VA examiner should also provide an opinion as to whether the Veteran's gastrointestinal symptoms may be a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or part of a medically unexplained multisymptom illness (e.g., signs or symptoms of a functional gastrointestinal disorder) based on his service. 

A complete rationale for all opinions must be provided. The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and post-service treatment records, the VA examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, considered in combination, consistent with his education and occupational experience, without consideration of his age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file.  A complete rationale must be provided for any opinions expressed.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration all newly acquired evidence, to specifically include the SSA records, associated with the claims file since the February 2013 statement of the case.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


